Warner, Judge.
This was a bill filed by the complainant against the defendants, as the purchaser of certain specified tracts of land at sheriff’s sale, under a fi. fa. against the defendant, H. F. Walker, praying for an injunction to restrain them from prosecuting their respective claims to a homestead on the land so purchased by him at such sheriff’s sale. The bill alleges that the defendants are fraudulently combining togething to obtain homesteads on the land for the benefit of H. F. Walker, one of the defendants, the other defendant not being entitled to a homestead under the law, and that the complainant not being a creditor of the applicants for a homestead cannot be heard in the common law Courts to object to the granting of the same. The bill was demurred to for want of equity, and because it was multifarious. The Court sustained the latter ground of demurrer and overruled the former, and both parties excepted. We think the Court erred on both grounds. If there was equity in the bill, the charge of a fraudulent combination between the defendants to obtain a homestead for one of them, would not make the bill multifarious, but would relieve it from that objection on demurrer therefor. Although the complainant, as a purchaser of the land at sheriff’s sale, is not a creditor of the ap*421plicants for a homestead on the land so purchased; still, he derives his title to the land under the judgment of a creditor, and may urge the same objections in the Court of Ordinary, or in the Superior Court on an appeal therefrom, as the creditor could have done, under whose judgment and execution he derives his title to the land. In other words, the purchaser of the land under a judgment in favor of a crediitor at sheriff’s sale on which a homestead is claimed, is as much within the reason and spirit of the Act of 1868, as the creditor under whose judgment lie derives his title, and may be heard and make the same objections to granting the homestead, as the creditor could have done.
Let the judgment of the Court below be reversed.